DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on June 30, 2022:
 	Claims 1 and 3-5 are pending;
	Claims 1 and 3 have been amended; and
	Claim 2 has been cancelled.
Response to Arguments
3.	Applicant's arguments on pages 4-5, filed on November June 30, 2022, have been fully considered and are persuasive. The rejection of claims 1-5 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1 and 3-5 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a light transmitting window situated inside the annular electrode to transmit laser light, wherein the upper reflector layer includes a first region and a second region, the first region being inclusive of an area situated directly below the electrode and the light transmitting window, the second region being inclusive of an area outside the mesa and inclusive of a surrounding area of the first region within the mesa having the first region situated therein, [[and]] wherein a proton concentration in the first region is lower than a proton concentration in the second region, and wherein the upper reflector laver has carbon doped therein as an impurity element, and the second region has the proton concentration therein higher than a carbon concentration therein”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on  (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828